Citation Nr: 1512880	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-05 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death of the Veteran.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that the immediate cause of death was presumed multi-systems trauma.  An autopsy showed the cause of death as thoracoabdominal blunt trauma.

2.  The cause of the Veteran's death was not related to service or a service-connected disability.

3.  At the time of the Veteran's death, he was service connected for: posttraumatic stress disorder (PTSD) to include major depression, rated as 70 percent since October 10, 2008; diabetes mellitus, II, rated as 20 percent since October 28, 2008; and individual unemployability, effective October 10, 2008.

4.  The Veteran was not rated by VA as being totally disabled due to service-connected conditions for a continuous period of at least 10 years immediately preceding death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor was he a prisoner of war.

5.  At the time of his death, the Veteran did not have a pending claim for VA benefits.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2014).

2.  The criteria for establishing entitlement to DIC under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).

3.  The criteria for establishing entitlement to accrued benefits are not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

In a claim for cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

June 2010 and September 2010 letters satisfied the duty to notify provisions for this DIC claim.  These letters notified the appellant of the information and evidence necessary to substantiate claims for accrued benefits and service connection for the cause of the Veteran's death, as well as DIC under 38 U.S.C.A. § 1318.  Thus, VA's duty to notify has been met.

The duty to assist the appellant has also been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file.  The Veteran's service treatment records and his VA and private treatment records, and also his official death certificate (as well as an autopsy report) listing the condition which caused his death, have been obtained and associated with the evidence.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

A VA medical opinion has not been obtained. In the context of a cause of death claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a) (West 2014); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The Board finds that it is not necessary to obtain a medical opinion in this case, because there is no reasonable possibility that such assistance would aid in substantiating the claim.  The evidence does not indicate that the disease process leading to the Veteran's death was related to his active military service or service-connected disability.  Thus, further assistance including a medical opinion is not warranted. VA has properly assisted the appellant in obtaining any relevant evidence.  

II. Analysis

When a Veteran dies from a service-connected disability, the Veteran's surviving spouse is entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  

A claim by a surviving spouse for compensation or dependency and indemnity compensation shall also be considered to be a claim for death pension and accrued benefits.  38 C.F.R. § 3.152(a) (2014). 

A December 2010 administrative decision by the RO determined that the appellant is the Veteran's valid surviving spouse for VA purposes.

Cause of Death

A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused or contributed to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran died on March [redacted], 2010.  At the time of his death, the Veteran was service connected for PTSD and diabetes mellitus, type II.

The immediate cause of death listed on the Veteran's certificate of death was presumed multi-systems trauma.  A note on the certificate indicates that the Veteran was the driver of a vehicle that was struck by a passing police car.

An article submitted by the appellant reflects that the Veteran's vehicle was struck by a patrol car as the Veteran was turning into an intersection.  The driver of the patrol car was responding to an emergency call and was traveling between 87-99 miles per hour while the Veteran was traveling approximately 9 miles per hour.  Ultimately, a settlement was reached between the Veteran's family and the city's police department.

A postmortem complete autopsy examination report, dated March 15, 2010, reflects that the Veteran died of thoracoabdominal blunt trauma due to an accident.  The report indicates that the Veteran had sustained injuries to include fractures, lacerations and hemorrhaging due to the motor vehicle accident.  

After carefully reviewing the evidence of record, the Board finds that the probative evidence is against the grant of service connection for the cause of the Veteran's death.  There is no basis upon which to attribute the cause of death or contributory causes of death to active military service or to any service-connected disability.  The competent evidence does not indicate that any cause or contributory cause of death is related to the Veteran's military service.  In addition, the evidence of record does not attribute the Veteran's cause or contributory cause of death to his service-connected PTSD or diabetes mellitus, type II.  

The evidence clearly shows that the Veteran died as a result of the post-service motor vehicle accident occurring when the patrol car struck his vehicle.  Although the appellant appealed the cause of death issue, no contention or theory was ever provided as to this aspect of the death benefits application.  However, as the RO processed this potential death benefit, the Board has addressed it.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is not warranted.

DIC Benefits under Section 1318

VA also pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; (2) if the disability was rated by the VA as totally disabling continuously since a veteran's release from active duty and for at least five years immediately preceding death; or (3) if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

"Entitled to receive" means that, at the time of death, the Veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b).

Claims under 38 U.S.C.A. § 1318 are adjudicated based on decisions rendered during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2014).  Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime.

At the time of the Veteran's death, he was service-connected for: PTSD, rated as 70 percent disabling effective October 10, 2008; diabetes mellitus, type II, rated as 20 percent disabling effective October 28, 2008; and for individual unemployability (total disability) effective October 10, 2008.  

After carefully reviewing the evidence of record, the Board finds that DIC benefits under 38 U.S.C.A. § 1318 is not warranted.  The evidence fails to show that the Veteran was rated 100 percent disabled for the 10-year period immediately preceding his death.  The Veteran was not rated 100 percent disabled since separation, to include five years preceding his death and service records do not reflect that the Veteran was a prisoner of war.

The appellant contends that the Veteran was 100 percent disabled at the time of his death, which is true.  However, this rating was in effect for less than two years.  Thus, the claim cannot be substantiated under this theory as the total rating was not in effect for a long enough time period.  Additionally, no CUE theory has been expressly set forth, even with a sympathetic reading, or reasonably raised by the record.

Given the foregoing, the Board finds that the appellant does not meet the basic eligibility requirements for entitlement to DIC benefits under 38 U.S.C.A. § 1318 and the claim must be denied as a matter of law.

Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

For a claimant to prevail in her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the Veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

The record does not reflect that there were any claims pending at the time of the Veteran's death.  The latest claim sought by the Veteran was for service connection for individual employability and eligibility to Dependents' Educational Assistance.  Both issues were granted in a July 2009 rating decision by the RO.  Prior to that was a claim that ended in a rating decision in December 2008, which evaluated the Veteran's PTSD and diabetes.  This decision was unappealed; thus, it was not pending.  

Because the Veteran had no claims pending at the time of his death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.

DIC benefits pursuant to 38 U.S.C.A. § 1318 are denied.

Accrued benefits are denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


